Citation Nr: 0310658	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for acne vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to April 
1970 and from July 1974 to September 1991.  A claim for 
service connection for acne vulgaris had been denied by the 
RO in June 1993.  The veteran appealed a September 1997 
rating decision by the Seattle, Washington, Department of 
Veterans Affairs (VA) Regional Office (RO).  In a September 
2000 decision, the Board of Veterans' Appeals (Board) 
reopened the veteran's claim for service connection for acne 
vulgaris on the basis of new and material evidence in its 
September 2000 decision and since then obtained development 
on the matter of service connection for acne vulgaris.


REMAND

The Board obtained a medical opinion from a VA physician on 
the matter of entitlement to service connection for acne 
vulgaris in December 2002.  Due process requires the Board to 
remand this case to the RO in order to have the RO initially 
consider that evidence in light of the other evidence of 
record.  In light of Disabled American Veterans v. Secretary 
of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003), the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
claim of service connection for acne 
vulgaris, including in light of the 
December 2002 VA examination report.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


